Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 02/01/2021, in which, claim(s) 1-2, 4-15, 17-19 is/are pending. 
Claim(s) 3 and 16 is/are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kang Lim at 925.570.8198 on 05/07/2021.
The application has been amended as follows:
Claims 5-12. (Canceled)

Allowable Subject Matter
Claims 1-2, 4, 13-15, 17-19 are allowed.


Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, 14 and 19, the prior art of record (Venkatakrishnan et al. (Pub. No.: US 2012/0192280 A1; hereinafter Primary Reference) in view Ben-Natan (Pat. No.: US 7,437,362 B1; Secondary Reference)) does not disclose:
 “parsing the request data into individual data elements, each data element comprising an associated key-value pair, as a parse tree of the user provided requested data;
comparing the parse tree of the user provided requested data to an SQL schema and access configurations to identify an injection attack, wherein the injection attack is identified when a key of the key-value pair does not match a predetermined allowed key…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses constructing a symbolic representation from a portion of a web application that generates a plurality of structured query language (SQL) queries, parsing the symbolic representation into a plurality of trees, and adapting the web application with PREPARE statements according to the plurality of trees.  Additional embodiments are disclosed. Similarly, the secondary reference discloses maintenance of the security scheme, therefore, such as changes and modifications, impose changes to the application and/or database.  Configurations of the invention employ a security filter for intercepting database streams, such as data access transactions, between an application and the a data repository, such as a relational database.  A security filter deployed between the application and database inspects the stream of transactions between the application and the database.  The security filter, by non-intrusively interrogating .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DAO Q HO/Primary Examiner, Art Unit 2432